Exhibit 10.1

AMENDED & RESTATED EMPLOYMENT AGREEMENT

This Amended & Restated Employment Agreement (this “Agreement”) is effective as
of October 25, 2006 (the “Effective Date”), and is entered into by and between
Peter Holmberg (“Holmberg”) and Ashworth, Inc., a Delaware corporation (the
“Company”).

1. Employment. As of the Effective Date, the Company hereby employs Holmberg to
serve in the capacity of Executive Vice President of Green Grass Sales and
Merchandising (“EVP-GGS & M”), reporting to the President. The Company’s
President, Board of Directors (the “Board”), the Office of The Chairman (the
“OC”) and/or CEO may provide such additional designations of title to Holmberg
as may be deemed appropriate in its discretion.

Holmberg agrees to perform the executive duties and functions customarily
associated with the office of EVP-GGS & M and as specified from time to time by
the President, Board, OC and/or CEO. Except for legal holidays, vacations and
absences due to temporary illness, Holmberg shall devote his time, attention and
energies to the business of the Company on a full-time basis. Holmberg
represents and warrants to the Company that he is under no restriction,
limitation or other prohibition to perform his duties as described herein.

2. Release. Holmberg voluntarily accepts this position, together with an
increase to his prior annual base salary in the amount of twenty-two thousand
five hundred dollars ($22,500.00); thus, Holmberg’s annual salary shall now be
two hundred twenty-five thousand dollars ($225,000.00). Holmberg acknowledges
and agrees that his current compensation is not being adversely modified in any
material respect without his effective consent and that his authority or duties
are not being materially changed without his effective consent. Holmberg also
acknowledges that there is no diminution or adverse modification to his title,
status, overall position or responsibilities.

In consideration of the aforementioned, Holmberg fully and forever releases and
discharges the Company from, and covenants not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings against the
Company with respect to, any matter arising out of or relating to this change in
compensation and title and responsibilities or any acts of the Company,
including, without limitation, any claims and causes of action against the
Company which relate to conduct occurring before and up to the date this
Agreement is executed. Moreover, Holmberg hereby releases, acquits, and
discharges the Company, and each of its agents, predecessors and/or successors
in interest from any and all rights, actions, claims, demands, costs, contracts,
allegations, liabilities, obligations, damages and causes of action, whether
known, suspected or unknown, which Holmberg had or now has or may claim to have
had by reason of any act or omission from the beginning of time through and
including the date of this Agreement.

In addition, and in further consideration of the foregoing, Holmberg hereby
agrees that nothing contained in this Agreement shall constitute or be treated
as an admission of liability or wrongdoing by the Company, which liability the
Company expressly denies.

Holmberg further represents that he has neither filed any claims, charges,
complaints or actions against the Company, nor has he assigned any charges,
complaints, claims or actions against the Company.

3. Employment Compensation and Benefits.

a. Base Salary. Holmberg’s base salary (“Base Salary”) shall be at the annual
rate of two hundred twenty-five thousand dollars ($225,000.00). The Board’s
Compensation and Human Resources Committee shall annually review Holmberg’s
salary for possible adjustment based on his performance and the Company’s
financial success and progress.

b. Annual Bonus. Holmberg will be eligible to earn an annual bonus up to a
maximum of 40% of Base Salary based and conditioned on the Company’s achievement
of certain financial targets as annually specified on or about the beginning of
the new fiscal year and Holmberg’s continued employment on the payment date. The
annual bonus, if any, will be paid following the close of final accounting
records for the previous fiscal year.

c. Automobile Allowance. The Company shall pay Holmberg an automobile expense
allowance of one thousand dollars ($1,000) per month to defray the cost of
business related automobile expense.

d. Vacation. Holmberg shall be entitled to annual vacations in a manner
commensurate with his service tenure with the Company and the Company’s vacation
policies in effect during the term of this Agreement.

e. Expense Reimbursement. The Company shall reimburse Holmberg for all
reasonable amounts actually expended by Holmberg in the course of performing his
duties for the Company and in accordance with all Company-established guidelines
where Holmberg tenders receipts or other documentation reasonably substantiating
the amounts as required by the Company.

f. Other Benefits. Except as otherwise provided in this Agreement, Holmberg
shall be entitled to receive all of the rights, benefits and privileges of an
executive officer of the Company under any retirement, pension, profit-sharing,
group medical insurance, group dental insurance, group-term life insurance,
disability insurance and other employee benefit plans which may be now in effect
or hereafter adopted.

4. Non-Compete. Holmberg agrees that during the term of this Agreement he will
not, directly or indirectly, own, manage, operate, control, be employed by,
consult for, participate in, or be connected in any manner with the ownership,
management, operation, or control of any business which designs, manufactures or
sells golf-inspired sportswear and which is distributed in one or more of the
same channels of distribution as the then current channels of distribution of
the Company; provided, however, that if Holmberg’s employment is terminated for
reasons which provide for severance compensation, the non-compete term shall be
extended to the period for which he receives such severance compensation.

5. Termination.

a. At Will. The Company shall employ Holmberg at will, and either Holmberg or
the Company may terminate Holmberg’s employment with the Company at any time and
for any reason, with or without cause.

b. Severance Payment and Benefits. If Holmberg’s employment is terminated within
two (2) years of the effective date of this Agreement as a result of a
Qualifying Termination, as defined below, and if Holmberg delivers and does not
revoke a fully executed release and waiver of all claims against the Company in
the form attached hereto as Exhibit A (the “Release Agreement”), then, upon
expiration of any applicable revocation period contained in the Release
Agreement, the Company shall pay or provide Holmberg the following severance
payment and benefits:

i. Holmberg shall receive the equivalent of twelve (12) months of his
then-current Base Salary (the “Severance Payment”), which shall be payable in
equal monthly installments beginning on the first day of the first full month
following Holmberg’s Qualifying Termination and continuing on the first day of
each month thereafter until fully paid. The Severance Payment is in lieu of any
and all other severance payment benefits which otherwise may at that time be
available under the Company’s applicable policies; provided, however, that
nothing in this Agreement is intended to modify or supersede the Agreement re:
Change In Control entered into between Holmberg and the Company as of
September 16, 2005, and as thereafter amended, and Holmberg shall be entitled to
receive whatever additional severance pay benefits, if any, for which he may
qualify according and subject to the terms and conditions of his Agreement re:
Change In Control with the Company.

ii. For the twelve-month period following a Qualifying Termination of his
employment, Holmberg, upon exercising his rights under COBRA, shall be entitled,
at the Company’s expense, to continue participation in the following Executive
Benefit Programs which had been made available to him and his family before the
Qualifying Termination: group medical insurance and group dental insurance. The
programs shall be continued in substantially the same way and at the same level
as immediately prior to the Qualifying Termination, except as the same may be
modified for all executive officers of the Company. Holmberg’s participation in
each of such Executive Benefit Programs shall be earlier terminated or reduced,
as applicable, if and to the extent Holmberg receives benefits as a result of
concurrent coverage through another program.

c. Qualifying Termination. Holmberg’s termination shall be considered a
“Qualifying Termination” unless:

i. Holmberg voluntarily terminates his employment with the Company or its
affiliated companies.

ii. The termination is on account of Holmberg’s death or Disability. For such
purposes, “Disability” shall mean a physical or mental incapacity as a result of
which Holmberg becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies for a period of
six (6) months.

iii. Holmberg is involuntarily terminated for “Cause.” For this purpose, “Cause”
shall mean:



  1.   Holmberg’s willful and deliberate refusal to comply with a lawful,
instruction of the Company’s President, OC, Board of Directors or CEO, which
refusal is not remedied by Holmberg within a reasonable period of time after his
receipt of written notice from the Company identifying the refusal, so long as
the instruction is reasonably consistent with the scope and responsibilities of
Holmberg’s position;



  2.   Holmberg’s act or acts of personal dishonesty;



  3.   Holmberg’s commission of a felony;



  4.   Holmberg’s violation of the Company’s policies and/or code of conduct;



  5.   Holmberg’s violation of any confidentiality or non-competition agreement
with the Company or any affiliate of the Company; or



  6.   The willful engaging by Holmberg in misconduct that is injurious to the
Company.

d. Return of Materials. In the event of any termination of Holmberg’s employment
for any reason whatsoever, Holmberg shall promptly deliver to the Company all
Company property, including, but not limited to, documents, data, and other
information pertaining to Confidential Information, as defined below. Holmberg
shall not take with him any documents or other information, or any reproduction,
summary or excerpt thereof, electronic or otherwise, containing or pertaining to
any Confidential Information.

6. Nondisclosure of Confidential Information. Holmberg acknowledges that during
the term of his employment with the Company, he will have access to and become
acquainted with information of a confidential, proprietary or secret nature
which is or may be either applicable to, or related in any way to, the present
or future business of the Company, the research and development or investigation
of the Company, or the business of any customer of the Company (collectively,
“Confidential Information”). For example, Confidential Information includes, but
is not limited to, devices, secret inventions, processes and compilations of
information, records, specifications, designs, plans, proposals, software,
codes, marketing and sales programs, financial projections, cost summaries,
pricing formula, and all concepts or ideas, materials or information related to
the business, products or sales of the Company and its customers and vendors.
Holmberg shall not disclose any of Confidential Information, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of employment with the
Company. Holmberg also agrees to comply with the Company’s policies and
regulations, as established from time to time for the protection of its
Confidential Information, including, for example, executing the Company’s
standard confidentiality agreements.

7. Non-Solicitation. Holmberg agrees that so long as he is employed by the
Company and for a period of two (2) years after termination of his employment
for any reason, he shall not (a) directly or indirectly solicit, induce or
attempt to solicit or induce any Company employee, sales representative or
consultant to discontinue his or her employment, sales representation or
consultancy with or for the Company; (b) usurp any opportunity of the Company of
which Holmberg became aware during his tenure at the Company or which is made
available to him on the basis of the belief that Holmberg is still employed by
the Company; or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company to reduce, restrict or cancel the business of any such account, customer
or client with the Company.

8. Successors.

a. This Agreement is personal to Holmberg and shall not be assignable by
Holmberg. This Agreement shall inure to the benefit of and shall be binding upon
Holmberg’s legal representatives and heirs.

b. The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.

9. Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.

10. Modifications. This Agreement may be amended or modified only by an
instrument in writing executed by both of the parties hereto.

11. Entire Agreement. Except as otherwise set forth herein, this Agreement,
together with the exhibit attached hereto, supersedes any and all prior written
or oral agreements between Holmberg and the Company, and contains the entire
understanding of the parties hereto with respect to the terms and conditions of
Holmberg’s employment with the Company; provided, however, that this Agreement
is not intended to supersede the Agreement re: Change In Control between
Holmberg and the Company, which they entered into as of September 16, 2005 and
as thereafter amended, or any agreements which Holmberg may previously have
entered into regarding the protection of trade secrets and confidential
information.

12. Dispute Resolution. Holmberg and the Company will utilize a system of
binding arbitration to resolve all disputes that may arise out of the employment
context or this Agreement. Both the Company and Holmberg agree that any claim,
dispute, and/or controversy that either Holmberg may have against the Company
(or its owners, directors, officers, managers, employees, agents, and parties
affiliated with its employee benefit and health plans) or the Company may have
against Holmberg, arising from, related to, or having any relationship or
connection whatsoever arising out of this Agreement or with Holmberg’s seeking
employment with, employment by, or other association with the Company, shall be
submitted to and determined exclusively by binding arbitration under the Federal
Arbitration Act, in conformity with the procedures of the California Arbitration
Act (Cal. Code Civ. Proc. sec 1280 et seq., including Section 1283.05 and all of
the Act’s other mandatory and permissive rights to discovery). Included within
the scope of this Agreement are all disputes, whether based on tort, contract,
statute (including, but not limited to, any claims of discrimination and
harassment, whether they be based on the California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964, as amended, or any other state
or federal law or regulation), equitable law, or otherwise. However, nothing
herein shall prevent Holmberg from filing and pursuing proceedings before the
California Department of Fair Employment and Housing, or the United States Equal
Employment Opportunity Commission (although if Holmberg chooses to pursue a
claim following the exhaustion of such administrative remedies, that claim would
be subject to the provisions of this Agreement). In addition to any other
requirements imposed by law, the arbitrator selected shall be a retired
California Superior Court Judge and shall be subject to disqualification on the
same grounds as would apply to a judge of such court. To the extent applicable
in civil actions in California courts, the following shall apply and be
observed: all rules of pleading (including the right of demurrer), all rules of
evidence, and all rights to resolution of the dispute by means of motions for
summary judgment, judgment on the pleadings, and judgment under Code of Civil
Procedure Section 631.8. Resolution of the dispute shall be based solely upon
the law governing the claims and defenses pleaded, and the arbitrator may not
invoke any basis (including but not limited to, notions of “just cause”) other
than such controlling law. The arbitrator shall have the immunity of a judicial
officer from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged in
accordance with Cal. Civil Code Section 47(b). As reasonably required to allow
full use and benefit of this Agreement’s modification to the Act’s procedures,
the arbitrator shall extend the times set by the Act for the giving of notices
and setting of hearings. Awards shall include the arbitrator’s written reasoned
opinion. Notwithstanding the foregoing, the parties acknowledge and agree that
this provision shall not preclude either party from requesting temporary and/or
preliminary injunctive relief to enforce Sections 4, 6 or 7 of this Agreement
until such time as an arbitrator can assume jurisdiction and render a decision
over any such claims or requests.

13. Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:

     
Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, California 92010
Attn: President
  Peter Holmberg
2339 42nd Ave.
Seattle, WA 98112



14. Captions. The captions of this Agreement are inserted for convenience and do
not constitute a part hereof.

15. Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein and there shall be deemed substituted for such invalid, illegal or
unenforceable provision such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law. If any one
or more of the provisions hereof, shall be held to be invalid, illegal or
unenforceable within any governmental jurisdiction or subdivision thereof, this
Agreement or any such provision thereof shall not as a consequence thereof be
deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one in the same Agreement.

17. Construction. The language of this Agreement shall be construed simply and
in accordance with its plain meaning, and shall not be construed strictly for or
against either party as a result of the source of draftsmanship or otherwise.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above in
Carlsbad, California.

ASHWORTH, INC.

         
Dated: October 30, 2006
  By:   /s/ Gary I. Schneiderman
 
       
 
      Gary I. Schneiderman
Title: President
 
       
Dated: October 30, 2006
  By:   /s/ Peter E. Holmberg
 
       
 
      Peter E. Holmberg
Title: EVP of Green Grass Sales & Merchandising

1

EXHIBIT A — RELEASE AGREEMENT

I, Peter Holmberg, hereby enter into this Release Agreement (this “Agreement”),
pursuant to Paragraph 4(b) of my Employment Agreement with Ashworth, Inc., a
Delaware corporation (the “Company”), in consideration for which the Company
shall make the Severance Payment as described in my Amended & Restated
Employment Agreement entered into effective as of October 25, 2006 (“Employment
Agreement”).

1. The date of my Qualifying Termination is      , and I have received a final
paycheck for all wages due, including all accrued vacation, through that date.
Other than the Severance Payment and continued participation, at the Company’s
expense, in the designated Executive Benefit Programs (each as described in my
Employment Agreement) and whatever additional severance pay benefits, if any,
for which I may qualify according and subject to the terms and conditions of my
Agreement re: Change in Control with the Company, the foregoing payments and
benefits are the only amounts which I am entitled to receive from the Company,
and I hereby waive any and all other payments and claims for payments.

2. As consideration for the Severance Payment and benefits as described in my
Employment Agreement, I hereby release the Company, its successors, affiliates,
directors, employees and agents (past, present and future) from any and all
claims or lawsuits (including but not limited to any and all claims or demands
relating to salary, wages, bonuses, commissions, stock, stock options, vacation
pay, fringe benefits, expense reimbursements, any and all tort claims, contract
claims (express or implied), wrongful termination claims, public policy claims,
whistleblower claims, implied covenant of good faith and fair dealing claims,
retaliation claims, personal injury claims, emotional distress claims, invasion
of privacy claims, defamation claims, fraud claims, attorneys’ fees claims, all
claims arising under any federal, state or other governmental statue, law,
regulation or ordinance including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Family
and Medical Leave Act, the California Fair Employment & Housing Act, the
California Labor Code, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers’ Benefit Protection Act (“OWBPA”)) which I may have
based either on my employment, my termination, or any other event occurring
prior to the date of this Agreement. This Agreement is intended to settle any
and all claims that I may have against the Company. Accordingly, I waive any and
all rights conferred under Section 1542 of the California Civil Code, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release
which if known by him must have materially affected his settlement with the
debtor.”

3. I acknowledge and understand my continuing obligation (a) to maintain the
confidentiality of the Company’s trade secrets, confidential and proprietary
information, and (b) not to solicit the Company’s customers, employees and
others as set forth in Sections 4, 6 and 7 of my Employment Agreement. I also
warrant and represent that I have returned all Company materials as required in
Section 5(d) of my Employment Agreement.

4. I acknowledge that I fully understand my right to discuss this Agreement with
an attorney, and I have carefully read and fully understand this entire
Agreement, and I am entering into this Agreement voluntarily.

5. I understand that I shall have twenty-one (21) days from the date of receipt
of this Agreement to consider this Agreement, I shall have seven (7) days
following the signing of this Agreement to revoke it in writing, and this
Agreement shall not be effective or enforceable until this revocation period has
expired.

     
Dated:      
  PETER E. HOLMBERG
By:
Dated:      
  ASHWORTH, INC.
By:
 
  Title:
 
   

2